      Case: 1:17-cr-00364-DAP Doc #: 85 Filed: 08/14/19 1 of 15. PageID #: 1459



                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF OHIO
                          EASTERN DIVISION


UNITED STATES OF AMERICA,

        Plaintiff,                                 Case No. 1:17CROO364-DAP-1

vs.                                                Hon. Dan Aaron Polster

JESUS BEY,

        Defendant.

                          DEFENDANT JESUS BEY’S
                        SENTENCING MEMORANDUM

        Defendant JESUS BEY, by and through his attorney of record, Michael V.

Severo, Esq., hereby offers his sentencing position.

        Defendant’s position is based upon the attached memorandum, the

presentence investigation report (“PSI”), and upon all other documents on file in

this case, any oral or documentary evidence adduced at the time of the hearing,

and arguments.

Dated: August 14, 2019                 THE SEVERO LAW FIRM


                                       /s/    Michael V. Severo
                                       By: Michael V. Severo
                                       Attorney for Defendant
                                       JESUS BEY
                                       155 N. Lake Avenue
                                       Suite 800
                                       Pasadena, CA 91101
                                       (626)844-6400
                                       msevero@mvslaw.com



                                          1
    Case: 1:17-cr-00364-DAP Doc #: 85 Filed: 08/14/19 2 of 15. PageID #: 1460



             MEMORANDUM OF POINTS AND AUTHORITIES

                            I.   INTRODUCTION

       On September 13, 2017, defendant JESUS BEY was charged in this court

in a one-count indictment alleging that on January 25, 2017, having previously

been convicted of felonious assault and other felonies, he possessed 10 rounds of

.40 caliber ammunition bearing head stamp “Win 40 S&W,” 1 round of .40

caliber ammunition bearing head stamp “Win 40 S&W,” and 1 round of

ammunition bearing head stamp “SIG 40 S&W,” all in violation of 18 U.S.C. §

922(g)(1).

      On November 1, 2018, following trial by jury wherein he was found guilty

of the offense charged, the court sentenced him to a term of imprisonment of 78

months. The court’s sentence was predicated upon the premise that defendant’s

prior convictions for felonious assault, violation of Ohio Rev. Code §

2903.11(A)(1), were crimes of violence, a factor that caused the guidelines

calculation to increase by approximately 10 levels. Defendant appealed to the

Sixth Circuit.

      Thereafter, on January 3, 2019, the U.S. Circuit Court for the Sixth Circuit,

sitting en banc, issued its opinion in U.S. v. Burris, 912 F.3d 386 (6th Cir. 2019)

(en banc), ruling that Ohio’s felonious assault and aggravated assault offenses

under subsection (A)(1) were too broad to “categorically qualify as violent-felony

predicates under ACCA and the Guidelines elements clauses.” Id.




                                         2
    Case: 1:17-cr-00364-DAP Doc #: 85 Filed: 08/14/19 3 of 15. PageID #: 1461



      Because this court applied the enhancement in sentencing defendant, and

upon the parties’ joint motion, the Sixth Circuit remanded the case to this court

for resentencing in accordance with Burris.

                           STATEMENT OF FACTS

      The court heard the trial in this case and is well acquainted with the facts.

For the sake of completeness, suffice it to state that on January 25, 2017, while

attending a repass, defendant was the victim of a shooting that took place outside

the restaurant where the repass was being held. In an attempt to defend the

shooting, defendant, who had suffered prior convictions for felonious assault,

possessed the ammunition as charged.

      Much of the debate at sentencing and in prior proceedings centered on

whether defendant possessed a firearm that jammed, causing him to eject the

ammunition from the firearm. Also in that debate, the parties discussed the

reasons for defendant being involved in the shooting in the first place.

                     THE PRESENTENCE REPORTS AND
                     PRIOR SENTENCING PROCEEDINGS

      As required by law, a presentence report was prepared by the Probation

Department on three separate occasions.

      The first report, disclosed on September 25, 2018, calculated the Guideline

range using USSG § 2K1.1(a)(2). That section provides that the base offense level

for a defendant who is found guilty of 18 U.S.C. § 922(g)(1) and who has suffered

two prior convictions of crimes of violence is 24.



                                         3
    Case: 1:17-cr-00364-DAP Doc #: 85 Filed: 08/14/19 4 of 15. PageID #: 1462



       Defendant’s criminal history resulted in a score of 12 which establishes a

Criminal History Category of V.

       The resulting Guidelines range was thus 92 to 115 months. See Docket 46,

p. 13, ¶ 52.

       The offense is a Class C felony, carrying a maximum statutory term of

imprisonment of 10 years and between 1 to 3 years of supervised release.

       At the sentencing hearing, the government requested an upward variance

from the Guideline range. It asked the court to impose the maximum 120 month

statutory sentence.

       Defendant, for his part, argued that the Guideline calculation was too high

and, in essence requested a downward variance.

       The court sentenced defendant to 6½ (78 months) years, thereby granting

a downward variance.

       The Burris decision and the consequent remand of this case generated a

second and third PSR, disclosed on June 10, 2019 and revised July 11, 2019. The

second PSR calculated the base offense level as 14 and gave defendant a 2-level

reduction for acceptance of responsibility. The revised and reigning PSR

removed the 2-level reduction and placed the base offense level at 14. With a

Criminal History of V, the resulting guideline range is 33 to 41 months.




                                         4
    Case: 1:17-cr-00364-DAP Doc #: 85 Filed: 08/14/19 5 of 15. PageID #: 1463



                       THE COURT SHOULD APPLY A
                        2-LEVEL REDUCTION FOR
                     ACCEPTANCE OF RESPONSIBILITY


        The question of whether defendant is entitled to receive credit for

acceptance of responsibility has dogged the sentencing proceedings from the first

time.

        At the original sentencing hearing, defense counsel forcefully argued that

defendant should be entitled to receive the appropriate reduction for accepting

responsibility as provided by USSG § 3E1.1(a), despite having put the government

to its proof by exercising his constitutional right to trial by jury. The court

declined the invitation.

        However, the decision to go to trial was not one that was lightly made.

Defendant – faced with a Hobson’s choice – take a 10-year sentence or go to trial,

was required to exercise a constitutional right that he did not necessarily want

but the “take or leave it” nature of the plea offer demanded. At sentencing, the

court and defense counsel engaged in the following exchange, as reported in

Docket #61,, starting at p. 10 through page 11:

              THE COURT: … But the key, the key was - … well, the only thing in

              dispute was whether or not Mr. Bey possessed that ammunition.

              And he vigorously defended that.

              MR. ANGELO LONARDO: We did defend that, Judge.

              THE COURT: Which was fine.



                                           5
    Case: 1:17-cr-00364-DAP Doc #: 85 Filed: 08/14/19 6 of 15. PageID #: 1464



            MR. ANGELO LONARDO: Well, we defended that and we were –

            the burden was placed on going to trial on this. Attempts were made

            to resolve this by pretrial, Judge, but pleading to a 10-year sentence

            --

            THE COURT: All right.

            MR. ANGELO LONARDO: -- that’s why we went to trial.

            (Italics added.)

      Certainly the entire set of proceedings leading up to the November 1, 2018

sentencing hearing was boldly colored by a Guidelines calculation that

approached the maximum 10 year term of imprisonment and that resulted in the

government demanding, both in pretrial negotiations and at sentencing.

      But Burris changed all that. How would the case have resolved had the

Guidelines calculation were as it is post-Burris?

      In his allocution at sentencing, defendant provided a glimpse of “what-

might-have-been” had the current application of the Guidelines been the norm.

      He told this court:

            You spoke and said I never accepted responsibility. I believe that

            throughout the whole situation I have always have [sic], like, begged

            Angelo [Lonardo] to also, like, ask [AUSA Kelly Galvin], like, put an

            offer, like I was willing to do three years.

            I know getting a gun from my girlfriend to protect my family [sic] life

            and my life was illegal, but that’s a tough decision to make. Like, I


                                          6
    Case: 1:17-cr-00364-DAP Doc #: 85 Filed: 08/14/19 7 of 15. PageID #: 1465



             took the threat seriously and it was really that I didn’t want – I didn’t

             want to die….

                     I just feel that doing – doing ten years for not dying is just too

             much. I asked can I do three years for the simple fact that I did carry

             a gun. I put that in front of them. They never even responded and

             said “No.” They just ignored it….

                     But I did go to trial and you’re right, that’s not accepting

             responsibility, but I do want to make it clear that I do accept my

             responsibility and whatever time you do give, Your Honor, I’m going

             to do it. I’m going to try to become a better man for my children as

             well.

      In a recent letter to this court, Mr. Bey reiterated his position. Attached as

Exhibit A hereto, the letter, discussing the circumstances of pretrial plea

negotiations, states: “I understand that I broke the law, even if it was only to save

me, my mother and girlfriend [sic] lives. I asked the Government could I please

do 30-37 months. The Government completely ignored this offer…. My

guideline advisory range is now 33-41 months, my offense level 14. This is within

the exact range that I tried to plead to before any of this occurred….”

      Defendant is clearly accepting responsibility for having broken the law and

would not have exercised his constitutional right to trial had the Guidelines

calculation been what they are today.




                                           7
    Case: 1:17-cr-00364-DAP Doc #: 85 Filed: 08/14/19 8 of 15. PageID #: 1466



                       THE GUIDELINE CALCULATION

      In arriving at its sentence, the court is required to engage in parallel

analyses. That is, the court must ascertain correctly the sentencing range

prescribed by the Guidelines, as well as do a complete analysis based on all the

section 3553(a) factors. U.S. v. Booker, supra; U.S. v. Kimbrough, supra; and

U.S. v. Gall, supra. U.S. v. Cantrell, 433 F.3d 1369 (9th Cir. 2006). See also 18

U.S.C. § 3553(a)(4).

      There does not seem to be a dispute between the parties that the

Guidelines are as stated in the Revised PSR dated July 11, 2019.

      Defendant contends, however, that the circumstances attendant to the

pretrial negotiations, the then-existing Guideline range, the January 2019 Burris

decision, all make for a Guidelines calculation as follows:

      Base Offense Level               14           U.S.S.G. § 2K2.1(a)(6)

      Acceptance of
      Responsibility                  -2            U.S.S.G. § 3E1.1(a)
                                    _____
TOTAL OFFENSE LEVEL                   12


      Applying a Criminal History V, the resulting guideline range is 27-33

months.

      Should the court deny a 2-level reduction for acceptance of responsibility,

his Guidelines range will be 33 to 41 months.




                                            8
    Case: 1:17-cr-00364-DAP Doc #: 85 Filed: 08/14/19 9 of 15. PageID #: 1467




    AN ANALYSIS OF THE FACTORS IN 18 U.S.C. § 3553(a)
DEMONSTRATES THAT THE DEFENDANT SHOULD BE SENTENCED
TO NOT MORE THAN 33 MONTHS

      As a result of the dual majority opinion in U.S. v. Booker, 543 U.S. 220, 125

S. Ct. 738, 160 L. Ed. 2d 621 (2005), the final sentencing analysis is done under

18 U.S.C. § 3553(a). As a component of that analysis, the range provided in the

Guidelines is considered by the court, but only on an advisory basis. U.S. v.

Booker, supra, opinion by Breyer, J. at page 756.

      In determining the sentence in an advisory guideline regime, this court is

obligated to follow the mandate of § 3553(a), i.e., to impose a sentence that is

“sufficient, but not greater than necessary” to accomplish the sentencing

objectives of subsection (2). In imposing the sentence, the court then looks to the

various factors in § 3553(a)(1) through (a)(7).

      In its entirety, § 3553 provides as follows:

             (a) Factors to be considered in imposing a sentence. The court shall
             impose a sentence sufficient, but not greater than necessary, to
             comply with the purposes set forth in paragraph (2) of this
             subsection. The court, in determining the particular sentence to be
             imposed, shall consider-

                   (1)   the nature and circumstances of the offense and the
                   history and characteristics of the defendant;
                   (2) the need for the sentence imposed-

                          (A)   to reflect the seriousness of the offense, to
                                promote respect for the law, and to provide just
                                punishment for the offense;
                          (B)   to afford adequate deterrence to criminal
                                conduct;


                                         9
Case: 1:17-cr-00364-DAP Doc #: 85 Filed: 08/14/19 10 of 15. PageID #: 1468



                     (C)   to protect the public from further crimes of the
                           defendant; and,
                     (D)   to provide the defendant with needed educational
                           or vocational training, medical care, or other
                           correctional treatment in the most effective
                           manner;

               (3) the kinds of sentences available;
               (4) the kinds of sentence and the sentencing range
               established for-

                     (A)   the applicable category of offense committed by
                           the applicable category of defendant as set forth
                           in the Guidelines-

                           (i)    issued by the Sentencing Commission
                                  pursuant to section 994(a)(1) of title 28,
                                  United States Code, subject to any
                                  amendments made to such Guidelines by
                                  act of Congress (regardless of whether such
                                  amendments have yet to be incorporated by
                                  the Sentencing Commission into
                                  amendments issued under section 994(p)
                                  of title 28); and
                           (ii)   that, except as provided in section 3742(g),
                                  are in effect on the date the defendant is
                                  sentenced; or

                     (B)   in the case of a violation of probation or
                           supervised release, the applicable Guidelines or
                           policy statements issued by the Sentencing
                           Commission pursuant to section 994(a)(3) of the
                           title 28, United States Code, taking into account
                           any amendments made to such Guidelines or
                           policy statements by act of Congress (regardless
                           of whether such amendments have yet to be
                           incorporated by the Sentencing Commission into
                           amendments issued under section 994(p) of title
                           28);

               (5)   any pertinent policy statement-




                                    10
   Case: 1:17-cr-00364-DAP Doc #: 85 Filed: 08/14/19 11 of 15. PageID #: 1469



                          (A)    issued by the Sentencing Commission pursuant to
                                 section 994(a)(2) of title 28, United States Code,
                                 subject to any amendments made to such policy
                                 statement by the act of Congress (regardless of
                                 whether such amendments have yet to be
                                 incorporated by the Sentencing Commission into
                                 amendments issued under section 994(p) of title
                                 28); and
                          (B)    that, except as provided in section 3742(g), is in
                                 effect on the date the defendant is sentenced.

                   (6)   the need to avoid unwarranted sentence disparities
                         among defendants with similar records who have been
                         found guilty of similar conduct; and
                   (7)   the need to provide restitution to any victims of the
                   offense.

      In assessing these factors, neither the statute nor Booker, suggests that any

one factor is more important, or to be given greater weight, than any other.

      As seen in the wording of § 3553, the overriding principle in sentencing is

that the court is required to impose a sentence “sufficient, but not greater than

necessary,” to comply with the express purposes of sentencing found at

subsection (a)(2), to wit, retribution, deterrence, incapacitation, and

rehabilitation.

      One court has been led to express that this overriding principle is not just a

factor to be considered, but rather, it sets a limit on the sentence that the court

may impose. United States v. Denardi, 802 F.2nd 269, 277-77 (3rd Cir.

1989)(Becker, J. concurring in part, dissenting in part).

      In Kimbrough v. United States, 128 S.Ct. 558, 169 L.Ed.2d 481 (2007), the

Supreme Court specifically highlighted the importance of the “sufficient, but not



                                          11
   Case: 1:17-cr-00364-DAP Doc #: 85 Filed: 08/14/19 12 of 15. PageID #: 1470



greater than necessary” mandate of § 3553(a). It held that “under Booker, the

cocaine Guidelines, like all other Guidelines, are advisory only.... A district judge

must include the Guidelines range in the array of factors warranting

consideration. The judge may determine, however, that, in the particular case, a

within-Guidelines sentence is ‘greater than necessary’ to serve the objectives of

sentencing,” to wit, retribution, deterrence, incapacitation, and rehabilitation.

      On the same day that Kimbrough was decided, the Court also issued its

opinion in Gall v. United States, 128 S.Ct. 586, 169 L.Ed.2d 445 (2007). The

Court in Gall also reiterated the principle that the Guidelines are not mandatory,

“and thus the ‘range of choice dictated by the facts of the case is significantly

broadened. Moreover, the Guidelines are only one of the factors to consider

when imposing sentence....” Id. at page 602.

      Recognizing that imprisonment is not a proper method of achieving

rehabilitation, see 18 U.S.C. § 3582, some courts have found abhorrent any

sentence that does not promote such rehabilitation. See U.S. v. Peterson, 363

F.Supp.2d 1060, 1062 (E.D.Wis.2005).

      This notion is central to the recently enacted “First Step Act of 2018” (“the

FSA”).

      The important principle to be gleaned from the wording of the statute is

that all of the factors set forth in Section 3553 are to be analyzed with a view

towards imposing a sentence that is “not greater than necessary” to comply with

the four purposes of sentencing. This is reinforced by the FSA with its emphasis


                                          12
   Case: 1:17-cr-00364-DAP Doc #: 85 Filed: 08/14/19 13 of 15. PageID #: 1471



on rehabilitation through imprisonment programs designed to reduce the rate of

recidivism.

      A.      Nature and Circumstances of the Offense (§ 3553(a)(1))

      The nature and circumstances of the offense are well known to the court.

As noted earlier, it appeared that defendant did not possess the offending

ammunition until he found out that his life, and those of his mother and

girlfriend, were threatened. The notion, advanced by the government in its

position, that he should have never been in a position to be the target of a “hit” by

apparent gang members invites a great deal of speculation and some measure of

crystal ball gazing that this court should not entertain.

      The fact remains that defendant is guilty – and admits – that he offended.

      B.      History and Characteristics of the Defendant (§ 3553(a)(1))

      Defendant was 24 years old at the time of this offense.

      His father and mother were never married. His father died when

defendant was just 3 years old. His best recollection of a father figure comes

from a relationship that his mother had with another man. As gleaned from the

PSR, it appears defendant never had proper guidance as a youth. He was raised

in a predominantly African American neighborhood where drugs and violence

were prevalent. In his neighborhood, as a child, he witnessed shootings.

      It is not surprising then that defendant came into contact with police at a

young age and has been convicted of three felonies. Of note is the fact that none

of his convictions are related to any gang activity.


                                          13
   Case: 1:17-cr-00364-DAP Doc #: 85 Filed: 08/14/19 14 of 15. PageID #: 1472



      C.     Section 3553(a)(3): The Kinds of Sentence Available

      The offense of conviction permits sentences that range from probation to

10 years in prison.

      D.   Need for Sentence Imposed to Reflect Seriousness of the
      Offense, Promote Respect for the Law, and Provide Just
      Punishment for the Offense.

      18 U.S.C. § 3553(a)(2) provides the four sentencing objectives thus:

             “(2) the need for the sentence imposed--(A) [RETRIBUTION] to
             reflect the seriousness of the offense, to promote respect for the law,
             and to provide just punishment for the offense;(B) [DETERRENCE]
             to afford adequate deterrence to criminal conduct;(C)
             [INCAPACITATION] to protect the public from further crimes of the
             defendant; and(D) [REHABILITATION] to provide the defendant
             with needed educational or vocational training, medical care, or
             other correctional treatment in the most effective manner....”

      a. RETRIBUTION. While Mr. Bey’s conduct is certainly serious, it cannot

be said to be the most serious offense conduct among the entire ambit of

narcotics trafficking offenses. For offenders that demonstrate the kind of

humanity, good morals and acceptance of responsibility, and who also establish

the type of catastrophic consequences that attach to his actions, a 33-month

suggestion appears to be quite sufficient.

      b. DETERRENCE. It is beyond dispute that the substantial curtailment of

liberty associated with a 33-month sentence of imprisonment and ensuing

supervision, separation from his family, the ignominy of yet another felony

conviction and all other consequences attendant to said conviction, should serve




                                         14
   Case: 1:17-cr-00364-DAP Doc #: 85 Filed: 08/14/19 15 of 15. PageID #: 1473



as a deterrent to anyone who even entertains the conduct for which defendant

stands convicted.

      c. INCAPACITATION. Defendant has been in custody and thus

incapacitated for nearly 3 years. Given the offense of conviction, a 33-month

sentence appears to be sufficient incapacitation.

      d. REHABILITATION. Defendant will be subject to a term of supervised

release that will aid in his rehabilitation, further his education and allow him to

seek proper employment.

                                    CONCLUSION

      An analysis under § 3553(a), including the Guidelines calculation compel a

conclusion that the court, in achieving the sentencing statute’s overarching

mandate, a sentence of 33 months is sufficient but not greater than necessary to

achieve the statute’s objectives.

Dated: August 14, 2019                 THE SEVERO LAW FIRM


                                       By: /s/ Michael V. Severo
                                             Michael V. Severo
                                             Attorney for Defendant




                                         15
